Citation Nr: 1743460	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for headaches.

2.  Whether the reduction in the rating for the Veteran's neck sprain disability from 30 percent to 10 percent effective June 1, 2012 was proper.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The Veteran's service-connected neck sprain disability did not show actual improvement under the normal circumstances of life and work.




CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability evaluation for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.124a Diagnostic Code (DC) 8100 (2016).

2.  The reduction of the 30 percent rating for a service-connected neck sprain disability to 10 percent was improper, and the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.344, 4.1-4.7, 4.71a Diagnostic Code (DC) 5237 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Headaches

The Veteran testified that he has a headache constantly, wears prescription glasses because light bothers him, and sound also bothers him at times.  He also testified that he has called off work and has been sent home from work on occasion because he was not able to function due to severe headaches.  The Veteran contends that the November 2015 VA examination incorrectly notes that he does not have prostrating attacks of headaches; he experiences prostrating attacks and has to lie down in a dark room with hearing protection and wearing prescribed glasses during severe headaches three to five times per month.  See April 2017 Board hearing, p. 9-17; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's headaches are currently rated 10 percent disabling under DC 8100.  Under that code, a 10 percent evaluation is assigned with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is assigned with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a Diagnostic Code 8100.   
The Veteran is competent to report prostrating headaches three to five times per month and his report is consistent with the medical evidence of record.  The May 2010 VA examination shows daily severe headaches and notes that when they are severe, they are prostrating.  Additionally, a May 2010 VA treatment record notes intense headaches two to three times per month that last for one day and a March 2015 VA treatment record notes that a review of the Veteran's headache log shows nine to twelve debilitating pain days per month.

The Board finds that a 50 percent rating is warranted for the Veteran's service-connected headaches as they are shown to be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

At the Board hearing, the Veteran testified that a grant of a 50 percent rating for headaches would satisfy his appeal and he was not seeking extraschedular consideration.  See April 2017 Board hearing, p. 21.  Therefore, the Board finds that this grant represents a complete grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

II. Neck Sprain

The Veteran contends that his rating of 30 percent for neck sprain should be restored effective June 1, 2012.  He testified that the last examination of his neck was inadequate as it was less than five minutes in length and his neck condition has not improved, but rather, has gotten progressively worse.  See April 2017 Board hearing, p. 6-8; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that the reduction of the Veteran's rating for a neck sprain disability from 30 percent to 10 percent disabling effective June 1, 2012 was improper, and thus restores the 30 percent rating effective June 1, 2012.

As the RO met the procedural requirements associated with a reduction, the issue is whether the reduction was proper based on the evidence of record.  Where, as here, a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability. 38 C.F.R. § 3.344(c).

A rating reduction is not proper unless the Veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 349 (2000).

Regulations "impose a clear requirement that VA rating reductions...be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, supra at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.

The evidence demonstrates that the Veteran's neck sprain did not actually improve under the ordinary conditions of life and work during the relevant period on appeal. The reduction was based on the Veteran's May 2010 VA examination.  At the May 2010 VA examination, the Veteran reported a high severity of burning pain in his neck and shoulders daily all day.  The examiner noted no ankylosis of the cervical spine.  Range of motion was as follows: forward flexion to 40 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 50 degrees.  The Veteran endorsed painful motion and weakness.  The Veteran also endorsed incapacitating episodes two to three times per year, lasting days.  

Although the May 2010 VA examination showed some improvement in range of motion testing, the evidence does not show actual improvement in his ability to function under the ordinary conditions of life and work.  VA treatment records show continued complaints of neck pain.  In an April 2012 statement submitted with the Veteran's notice of disagreement, he contends that his neck causes debilitation and pain; makes it difficult to turn head and look up; is highly problematic when driving; complicates daily life and limits many activities from basic to complicated; adds to overall dysfunctionality in all areas of life, work, and rest; impacts his sleep and eliminates possibility for rest; diminishes his capability to function regarding sex, basic tasks, and interaction with family; and causes great strain and stress, physical and mental.  At the April 2017 Board hearing, the Veteran testified that there was no improvement in his condition between 2009 and 2012.  See April 2017 Board hearing, p. 8.  The Veteran is competent to report his symptoms of neck strain and the Board finds his statements to be credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  

Thus, the Board resolves all doubt in favor of the Veteran and finds that actual improvement in his ability to function under the ordinary conditions of life and work has not been shown.  As such, the reduction in the 30 percent rating for his neck disability was improper, and the rating should be restored effective June 1, 2012.

At the Board hearing, the Veteran testified that he sought a restoration of his 30 percent rating; and did not seek a higher rating.  See April 2017 Board hearing, p. 24.  Therefore, the Board finds that this grant represents a complete grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 50 percent disability rating for atypical headaches is granted.

Subject to the law and regulations governing the payment of VA monetary benefits, the Veteran's 30 percent rating for his neck sprain disability is restored effective June 1, 2012.


REMAND

The Veteran completed an Application for Increased Compensation on Unemployability in June 2013 which notes that his disability affected full-time employment in 2009 and his last position was in 2007.  At the April 2017 Board hearing, the Veteran testified that he last worked full time approximately seven years prior.  See Board hearing transcript, p. 21.  However, the Veteran's March 2016 notice of disagreement notes the Veteran worked part-time and intermittently doing whatever he was capable of doing.  The November 2015 VA examination report shows the Veteran was working part-time as an inspector for a company.  Additionally, VA treatment records show that the Veteran had temporary employment for one hour per day in in December 2014 and part time employment in January 2015.  The record also shows the Veteran worked part-time in an IT support position at Columbus State until June 2010.

As the Veteran worked part time during the appeal period, more information is needed concerning the Veteran's employment.  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  For purposes of determining whether a claimant is entitled to a TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be giving in all claims to the nature of the employment and the reason for termination.  Id.

Accordingly, the Board must obtain further information regarding the Veteran's current employment status and the circumstances of his employment, to include an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The AOJ should also request that the Veteran submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disabilities.  This should include evidence showing that the Veteran's employment is in a protected environment such as a family business or sheltered workshop.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete an updated VA Form 21-8940 and submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disabilities.  This should include evidence showing that the Veteran's employment is in a protected environment such as a family business or sheltered workshop.  All actions to obtain the requested information should be documented fully in the claims file.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response. The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


